Citation Nr: 1421360	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  06-16 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, including secondary to residuals of a traumatic brain injury.

2.  Entitlement to service connection for bilateral hearing loss, including secondary to residuals of a traumatic brain injury.


REPRESENTATION

Appellant represented by:	Michael V. Quatrini, Esquire


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel

INTRODUCTION

The Veteran had active duty service from March 1976 to December 1979, as well as a period of active duty for training from August 1975 to December 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, and a February 2008 rating decision of the Cleveland, Ohio RO.  The matters have previously been before the Board in October 2008 and June 2013.

In the course of this appeal, VA has separately denied the Veteran's claims of entitlement to service connection for depression and for posttraumatic stress disorder.  The Board has recharacterized the appeal to be one of entitlement to service connection for any acquired psychiatric disorder.   Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran previously testified at two Board hearings, before different Veterans Law Judges.  A Veterans Law Judge who conducts a hearing on an issue on appeal to participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013).  When two hearing have been held by different Veterans Law Judges concerning the same issue, the Board must assign a third Veterans Law Judge, because a proceeding before the Board may be assigned to either an individual Judge or to a panel of not less than three members of the Board.  38 U.S.C.A. § 7102(a) (West 2002); 38 C.F.R. § 19.3 (2013).  

As a third Veterans Law Judge has been assigned to the appeal, the Veteran has the option of a third hearing, before the Judge that has not previously presided over a hearing with the Veteran.  Such a hearing is not required, however.  Therefore, if the Veteran desires such a hearing, he or his representative must notify VA of that fact.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In addition to providing the Veteran the opportunity to elect to appear before a third Veterans Law Judge assigned to his case, the appeal must also be remanded to obtain the Veteran's Social Security Disability records, and, considering the contemporaneous Board decision granting entitlement to service connection for residuals of a traumatic brain injury, to provide new examinations to address the etiology of the Veteran's psychiatric and hearing loss disabilities. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the Veteran's medical records from the Social Security Administration.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The examiner is to be provided access to the claims folder, a copy of this remand, and Virtual VA.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  In accordance with the latest worksheets for rating psychiatric disabilities, the examiner is to provide a detailed review of the Veteran's pertinent psychiatric history, current complaints, and the nature and extent of any disability.  

Thereafter, the examiner should address the following: 

(a) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's current psychiatric disability began during service, is due to an event or injury during service, or is otherwise etiologically related to active duty service?  

(b) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's current psychiatric disability is caused by, or aggravated by (permanently made worse beyond the natural progression of the disease) his service-connected residuals of traumatic brain injury?

The examiner must provide a complete rationale in support of any opinions proffered.  If the examiner is unable to provide any requested opinion, he or she must explain why such an opinion would be speculative.

3.  Schedule the Veteran for a VA audiological examination.  The examiner is to be provided access to the claims folder, a copy of this remand, and Virtual VA.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  In accordance with the latest worksheets for rating hearing loss disabilities, the examiner is to provide a detailed review of the Veteran's pertinent history, current complaints, and the nature and extent of any disability.  

Thereafter, the examiner should address the following: 

(a) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's current hearing loss disability began during service, is due to an event or injury during service, or is otherwise etiologically related to active duty service?  

(b) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's current hearing loss disability is caused by, or aggravated by (permanently made worse beyond the natural progression of the disease) his service-connected residuals of traumatic brain injury?

The examiner must provide a complete rationale in support of any opinions proffered.  If the examiner is unable to provide any requested opinion, he or she must explain why such an opinion would be speculative.

4.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiners documented their consideration of Virtual VA.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

6.  Then, readjudicate the claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________               ______________________________
               CHERYL L. MASON                                     DENNIS F. CHIAPPETTA
              Veterans Law Judge                                          Veterans Law Judge
         Board of Veterans' Appeals                             Board of Veterans' Appeals


________________________________
DEREK R. BROWN 
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

